     Case 5:20-cv-01913-SB-SHK Document 14 Filed 01/04/21 Page 1 of 2 Page ID #:50




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                     CENTRAL DISTRICT OF CALIFORNIA
9
                                                   Case No.
10                           )
      SYLVIA L. LARY         ) 5:20-cv-01913-SB-SHK
11
      Plaintiff,             )
12
      vs.                    ) NOTICE OF VOLUNTARY
13    R.M. GALICIA, INC. dba ) DISMISSAL OF ACTION WITH
                             ) PREJUDICE.
      PROGRESSIVE MANAGEMENT
14
                             )
      SYSTEMS                )
15
      Defendant              )
16
                             )
17                           )
18
             NOW COMES THE PLAINTIFF by and through their attorneys to
19
     respectfully move this Honorable Court to dismiss this matter with prejudice
20
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). No Defendant has
21
     filed either an answer or a motion for summary judgment at this time, and no
22
     Court    order   is   necessary      pursuant          to   the   Fed.   R.   Civ.   P.
23
     Respectfully submitted this 4th Day of January, 2021,
24

25

26
                                                        By: /s/Adrian R. Bacon
                                                         Adrian R. Bacon, ESQ.
27

28




                                       Notice of Dismissal - 1
     Case 5:20-cv-01913-SB-SHK Document 14 Filed 01/04/21 Page 2 of 2 Page ID #:51




1
                               CERTIFICATE OF SERVICE
2    Filed electronically on January 4, 2021 with:
3
     United States District Court CM/ECF system
4

5    Notification sent electronically on January 4, 2021, to:
6
     To the Honorable Court, all parties and their Counsel of Record
7

8

9
                                                        By: /s/Adrian R. Bacon
10                                                       Adrian R. Bacon, ESQ.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
